DICKSON, Justice,
concurring in result.
While I concur with the result reached by the majority, I cannot agree with the inference that the inconsistency between the spoken and the written verdict is attributable to an erroneous reading by the judge.
The verdict as read by the judge varies from the written verdict form in the record in more than one respect. The verdict as read found the defendant guilty of "robbery, a class C felony," instead of "burglary, a class B felony," as contained in the written verdict in the record. In addition, the judge read the jury foreman's signature as "M.S. Schmidt [sic]." The written verdict, however, is signed "Janice Schmidt."
These multiple inconsistencies compel serious doubts as to whether the variances resulted merely from the judge misspeaking the verdict. An explanation at least equally plausible is that the jury was inadvertently given the wrong verdict form, upon which they returned their verdict of guilty which was then read by the judge; thereafter, the discrepancy was discovered, and the jury foreman was given a corrected form of verdict to sign for the record.
Ind.Code § 35-37-2-7 grants defendant the right to have the jury polled. The jurors were polled on the verdict as read, not upon the written verdict form later inserted in the record. The discrepancy is serious, and for us to now view the matter as de minimis, and to sanction a retroactive nunc pro tune substitution of separate offense upon which the jury was not polled, tends to jeopardize the statutory right to poll the jury.
The defendant's jury trial proceeded upon a single charge of class B burglary. The final instructions informed the jurors that he was charged with burglary, a class *174B felony, by breaking and entering to commit theft. The instructions defined burglary and theft, No instructions were submitted to the jury pertaining to robbery, class C felony. There was no issue of any lesser-included offenses. The record indicates that the jury was provided with only two forms of verdict, one finding the defendant not guilty without recitation of the crime charged. The other verdict form is the one bearing the signature of the foreman finding the defendant guilty of burglary, a class B felony. This appears to be a standard verdict form for burglary, a class B felony, in which the defendant's name and the cause number was inserted by typewriter. This adds to the speculation that the trial court possessed standard verdict forms for "robbery, class C felony" which may have inadvertently been initially provided to the jury.
Where the claim is made that a defendant is sentenced for a crime inconsistent with the jury verdict, a jury's verdict may be construed by reference to the charging information and final instructions. Graham v. State (1984), Ind., 464 N.E.2d 1, 9.
Regardless of the preferred explanation for the inconsistencies, the fact remains that the jury was not choosing between the offenses of burglary and robbery. The two choices given them in the verdict forms were, essentially, guilty or not guilty. When the trial judge read them a verdict of guilty, and they were each asked "is that your verdict," they were merely confirming their decision to find the defendant guilty, rather than not guilty.
With the foregoing exception, I concur with the majority opinion.